                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

JANE DOE                                          §
     Plaintiff                                    §
                                                  §
VS.                                               § CIVIL ACTION NO. 7:19-CV-00309
                                                  § (JURY REQUESTED)
                                                  §
EDINBURG CONSOLIDATED                             §
INDEPENDENT SCHOOL DISTRICT                       §
     Defendant                                    §


             AGREED MOTION TO EXTEND TIME TO COMPLETE
      AND EXTEND ALL REMAINING PRE-TRIAL DEADLINES AND SETTINGS-


       NOW COME Jane Doe and Edinburg Consolidated Independent School District, and

through their respective attorneys, and file this Agreed Motion to Extend Time to Complete and

Extend All Remaining Pre-Trial Deadlines and Settings and in support thereof would respectfully

show unto the Court as follows:

 PROCEDURAL BACKGROUND OF CASE AND BASIS FOR RELIEF REQUESTED

       1.      On August 10, 2020, this Court entered its Scheduling Order with a joint pre-trial

order due December 2, 2020 and pre-trial conference set for December 9, 2020.

       2.      Plaintiff and Defendant have cooperatively engaged in written discovery and

depositions, but require additional time to engage in mediation.

       3.      Mediation is scheduled in this case for December 3, 2020. Additionally, Defendant

has a pending motion for summary judgment on file.

       4.      Plaintiff and Defendant agree that further time is necessary to adequately engage in

mediation, to prepare this matter for trial if needed and to evaluate the need for potential motions



                                                 1
that may need to be filed before trial. The parties are in agreement to extend pre-trial motions

deadlines and court settings for this matter should the Court be inclined to grant this motion.

        5.      The parties respectfully request that the Court extend all current deadlines and

settings by a period of sixty (60) days.

        6.      This motion is not made for purposes of delay but in order that justice may be done. A

genuine need for the extension of the Court’s deadlines exists for the purpose of conducting

mediation, the potential filing of motions and the preparation for trial.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff and Defendant jointly pray that the

Court enter an order granting an extension of the All Remaining Pre-trial Motions and Settings for

this case.




                                                   2
Signed on December 1, 2020.

/s/ Anthony G. Buzbee                                /s/ Eduardo G Garza (*with permission) ___
Anthony G. Buzbee                                    Eduardo G Garza
State Bar No. 24001820                               State Bar No. 00796609
Federal I.D. No. 22679                               USDC ADM. No. 20916
tbuzbee@txattorneys.com                              eddie@esparzagarza.com
Cornelia Bradfield-Harvey                            Roman Esparza
State Bar No. 24103540                               State Bar No. 00795337
Federal Bar No. 3323190                              USDC ADM. No. 22703
cbrandfieldharvey@txattorneys.com                    dino@esparzagarza.com
THE BUZBEE LAW FIRM                                  ESPARZA & GARZA, L.L.P.
600 Travis, Suite 7300                               964 E. Los Ebanos Blvd.
Houston, Texas 77002                                 Brownsville, Texas 78520
Telephone: (713) 223-5393                            Telephone: (956) 547-7775
Facsimile: (713) 223-5909                            Facsimile: (956) 547-7773
Attorneys for Plaintiff                              Attorneys for Defendant

Aaron I. Vela
State Bar No. 00797598
aaron@velalaw.com
LAW OFFICE OF AARON I. VELA, P.C.
200 East Cano
Edinburg, Texas 78539
Telephone: (956) 381-4440
Facsimile: (956) 381-4445
Attorney for Plaintiff

                             CERTIFICATE OF CONFERENCE

       By the undersigned signature below, Plaintiff’s counsel confirms that she has conferred
with counsel for Defendant and can state that the parties are in agreement and this motion is
unopposed.
                                          /s/ Cornelia Brandfield-Harvey
                                              Cornelia Brandfield-Harvey

                                CERTIFICATE OF SERVICE

        I hereby certify that on December 1, 2020, pursuant to the Federal Rules of Civil Procedure,
a true and correct copy of the above and foregoing document was served on each party to this
action by Plaintiff’s submission of this document to the U.S. District Court electronically to the
DCECF system:

                                              /s/ Cornelia Brandfield-Harvey
                                                  Cornelia Brandfield-Harvey



                                                 3
